                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DAMONIE EARL, ET AL.,                             §
                                                  §
     Plaintiffs,                                  §   Civil Action No. 4:19-cv-507
                                                  §   Judge Mazzant
v.                                                §
                                                  §
THE BOEING COMPANY, ET AL.,                       §
                                                  §
     Defendants.                                  §
                                                  §

                                              ORDER

        Pending before the Court is Bathaee Dunne LLP’s Motion to Designate Interim Lead Class

Counsel (Dkt. #99). Having considered the Motion and the relevant pleadings, the Court finds that

it should denied.

        On May 14, 2020, Bathaee Dunne moved to have the Court appoint its counsel of record

as interim lead class counsel (Dkt. #99). On May 28, 2020, Defendant Boeing Company filed a

response in opposition (Dkt. #108). That same day, Pierce Bainbridge Beck Price & Hecht LLP,

the purported predecessor-in-interest to Hecht Partners LLP, also filed a response in opposition

(Dkt. #110). On June 3, 2020, Bathaee Dunne filed its response (Dkt. #120). On June 11, 2020,

Hecht Partners and Boeing filed their respective sur-replies (Dkts. #136–37).

        On October 30, 2020, the Court granted Hecht Partners’ motion to withdraw as counsel of

record (Dkt. #204). Because these lawyers have withdrawn from the case at this point, the Court

finds it unnecessary to rule on the instant motion at this time.

        It is therefore ORDERED that the Motion to Designate Interim Lead Class Counsel

(Dkt. #99) is DENIED WITHOUT PREJUDICE.

        IT IS SO ORDERED.
SIGNED this 30th day of October, 2020.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                         2
